212 U.S. 311 (1909)
AMERICAN EXPRESS COMPANY
v.
MULLINS.
No. 77.
Supreme Court of United States.
Argued January 14, 15, 1909.
Decided February 23, 1909.
ERROR TO THE CIRCUIT COURT OF KENTON COUNTY, STATE OF KENTUCKY.
*313 Mr. Joseph S. Graydon, with whom Mr. Lawrence Maxwell, Junior, and Mr. Lewis Cass Ledyard were on the brief, for plaintiff in error.
MR. JUSTICE BREWER, after making the foregoing statement, delivered the opinion of the court.
This court has jurisdiction because of the claim distinctly made in the Kentucky court that giving full faith and credit to the judgment of the Kansas court would prevent a recovery against the company, a claim which was expressly denied by the Kentucky court. Green v. Van Buskerk, 7 Wall. 139, 145; Hancock National Bank v. Farnum, 176 U.S. 640, 642; St. Louis, Iron Mountain & Southern Ry. Co. v. Taylor, 210 U.S. 281, 293.
While it is the duty of a carrier to safely carry and promptly deliver to the consignee the goods entrusted to its care, yet that duty does not call upon it to forcibly resist the judicial proceedings in the courts of the State into or through which it is carrying them. The company carried the goods to Kansas in obedience to the terms of the shipment. On arrival in that State they were taken by judicial process out of its possession and destroyed, the process being issued in a proceeding in the nature of one in rem. Undoubtedly, it was authorized to appear in the Kansas court and contest for the rightfulness of its possession, but it might also notify the owner of the property and call upon him to carry on the litigation. This it did; notified him in time, and received from him an assurance that he would contest the legality of the seizure. This relieved the company from further responsibility, and the owner can no longer complain of it because the judgment of the Kansas court seized and disposed of the property. Stiles v. Davis, 1 *314 Black, 101; Wells v. Maine Steamship Company, 4 Cliff. 228; Edwards v. White Line Transit Company, 104 Massachusetts, 159; Bliven v. Hudson River R.R. Co., 36 N.Y. 403; Ohio & Mississippi Ry. Co. v. Yohe, 51 Indiana, 181; Savannah &c. R.R. Co. v. Wilcox, Gibbs & Co., 48 Georgia, 432; Railroad Company v. O'Donnell, 49 Ohio St. 489, 501.
In the opinion of the judge of the Kentucky Circuit Court it was said:
"The court is of the opinion that the conduct of the defendant in permitting the goods to be seized and destroyed under a judgment by default, as disclosed by its answer, without defending and asserting its rights as a carrier, which its duty as carrier required it to do, is in effect a fraud, and certainly no judgment suffered to be rendered by the consent, connivance or fraud of the carrier can be relied upon to relieve the person by whose consent, connivance or fraud it was rendered from a legal obligation."
It is undoubtedly true that if the carrier, through connivance or fraud, permits a judgment to be rendered against it, such judgment cannot be invoked by it as a bar to an action brought by the owner of the goods. But there is nothing in the answer, a demurrer to which was sustained, indicating any consent, connivance or fraud, and this court will determine for itself whether there is anything in the record which shows any such consent, connivance or fraud. Harris v. Balk, 198 U.S. 215.
It was further suggested in the opinion of the judge of the Kentucky court that the Kansas judgment was wrong and in conflict with the decision of this court in American Express Company v. Iowa, 196 U.S. 133. But as held in Fauntleroy v. Lum, 210 U.S. 230, 237:
"A judgment is conclusive as to all the media concludendi, United States v. California & Oregon Land Co., 192 U.S. 355; and it needs no authority to show that it cannot be impeached either in or out of the State by showing that it was based upon a mistake of the law."
*315 We are of opinion that the Circuit Court of Kentucky erred, and its
Judgment is reversed and the case remanded to that court for further proceedings not inconsistent with this opinion.